Exhibit 4.2 [EXECUTION COUNTERPART] SECURITY AGREEMENT among VALPEY-FISHER CORPORATION as Borrower THE GUARANTORS PARTY HERETO and MIDDLESEX SAVINGS BANK as Secured Party Dated as of December 30, 2010 TABLE OF CONTENTS Page Article 1 ARTICLE I DEFINITIONS AND INTERPRETATION 1 SECTION 1.1 Definitions 1 SECTION 1.2 Interpretation 8 SECTION 1.3 Resolution of Drafting Ambiguities 8 SECTION 1.4 Perfection Certificates 8 Article 2 GRANT OF SECURITY AND FILINGS 8 SECTION 2.1 Grant of Security Interest 8 SECTION 2.2 Filing Authorizations 9 Article 3 REPRESENTATIONS AND COVENANTS OF THE GRANTORS; FURTHER ASSURANCES 10 SECTION 3.1 Ownership 10 SECTION 3.2 Chief Executive Office: Change of Name: Jurisdiction of Organization 10 SECTION 3.3 Validity of Security Interest 11 SECTION 3.4 Financing Statements and Other Filings: Maintenance of Perfected Security Interest 11 SECTION 3.5 Pledged Securities; Due Authorization and Issuance 11 SECTION 3.6 Deposit Accounts 12 SECTION 3.7 Investment Property 12 SECTION 3.8 Instruments and Tangible Chattel Paper 14 SECTION 3.9 Electronic Chattel Paper and Transferable Records 14 SECTION 3.10 Letter-of-Credit Rights 15 SECTION 3.11 Commercial Tort Claims 15 SECTION 3.12 Intellectual Property 16 SECTION 3.12 Collateral Access Agreements; Inventory 16 SECTION 3.14 Motor Vehicles 17 SECTION 3.15 Third-Party Agreements 17 SECTION 3.16 Insurance 17 SECTION 3.17 Contesting Liens; Claims 17 SECTION 3.18 Joinder of Additional Grantors 18 SECTION 3.19 Further Assurances 18 Article 4 CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL 19 SECTION 4.1 Pledge of Additional Securities Collateral 19 SECTION 4.2 Voting Rights; Distributions: etc 19 SECTION 4.3 Defaults, etc 20 SECTION 4.4 Certain Agreements of Grantors As Issuers and Holders of Equity Interests 20 Article 5 CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL 20 SECTION 5.1 Grant of License 20 SECTION 5.2 Protection of Secured Party’s Security 21 SECTION 5.3 After-Acquired Property 22 SECTION 5.4 Litigation 22 Article 6 CERTAIN PROVISIONS CONCERNING ACCOUNTS 22 SECTION 6.1 Maintenance of Records 22 SECTION 6.2 Legend 23 SECTION 6.3 Modification of Terms, etc 23 SECTION 6.4 Collection 23 Article 7 REMEDIES 24 SECTION 7.1 Remedies 24 SECTION 7.2 Notice of Sale 26 SECTION 7.3 Waivers 26 SECTION 7.4 Certain Sales of Pledged Collateral 26 SECTION 7.5 No Waiver; Cumulative Remedies 27 SECTION 7.6 Intellectual Property 28 SECTION 7.7 Application of Proceeds 28 SECTION 7.8 Collateral Account 28 Article 8 MISCELLANEOUS 28 SECTION 8.1 Concerning Secured Party 28 SECTION 8.2 Secured Party May Perform; Secured Party Appointed Attorney-in-Fact 29 SECTION 8.3 Continuing Security Interest; Assignment 29 SECTION 8.4 Reinstatement; Termination 30 SECTION 8.5 Amendments 30 SECTION 8.6 Notices 30 SECTION 8.7 Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury Trial 31 SECTION 8.8 Severability 31 SECTION 8.9 Counterparts 31 SECTION 8.10 Marshalling 31 SECTION 8.11 No Credit for Payment of Taxes or Imposition 32 SECTION 8.12 No Claims Against Secured Party 32 SECTION 8.13 Grantors Remain Liable 32 SECTION 8.14 Obligations Absolute 33 SECTION8.15 Entire Agreement 33 SCHEDULES Schedule 3.2 Names; Incorporation; Chief Executive Offices, etc. Schedule 3.3
